UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM ELLIS, JR.,
                            Plaintiff,
                     -against-                                       21-CV-4398 (LTS)

RHONDA P. SEALEY; CAROL ANN                                                ORDER
JORDAN,
                            Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action appearing pro se and proceeding in forma pauperis (“IFP”).

By order dated June 15, 2021, the Court dismissed the complaint for failure to state a claim on

which relief may be granted, under the doctrine of absolute judicial immunity, and as frivolous,

and entered judgment. (ECF 6, 7.) On June 28, 2021, the Court received from Plaintiff a new

complaint form that includes the caption and docket number of this action, and in which Plaintiff

asserts substantially similar claims as those asserted in the original complaint. 1 (See ECF 8.) The

Court construes Plaintiff’s submission as an amended complaint, and dismisses it for the reasons

stated in its June 15, 2021 order of dismissal. 2

       This case is closed. The Court will only accept for filing documents that are directed to

the Second Circuit Court of Appeals. If Plaintiff continues to file documents in this closed

action, the Court will direct Plaintiff to show cause why Plaintiff should not be barred from filing

further documents in this action.


       1
           Plaintiff also filed a new IFP application. (ECF 9.)
       2
          The Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66,
72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks
and citations omitted) (emphasis in original).
         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  2
